Title: To Benjamin Franklin from Philippe-Denis Pierres, 18 September 1782
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


Monsieur,
Paris, 18 7bre. 1782.
J’ai l’honneur de vous adresser un Exemplaire du Manuel d’Epictete en Grec que je viens d’Imprimer. Cet Exemplaire est tiré Sur le Papier que vous avez bien voulu me donner. J’aurois desiré pouvoir vous le présenter relié; mais j’aurois craint que l’Impression n’eut maculé.
J’y joins, Monsieur, 4 Exemplaires imprimés Sur papier ordinaire. Je vous prie d’en donner un à Monsieur votre fils, & les trois autres aux personnes auxquelles ils pourront faire plaisir.
Je Suis avec respect, Monsieur, Votre très humble & très obéissant serviteur,
Pierres
Impr. Ordre. du Roi.M. franklin.
 
Notation: Pierres, Paris 18. 7bre. 1782.
